Exhibit 10.1
 
Mr. Beat E. Lüthi
Klusstrasse 17
8032 Zürich





Date  October 31, 2002 Reference  PB/vg Direct Dial  +41 1 944 22 85 Telecopier 
+41 1 944 22 55




Employment Agreement




between Mettler-Toledo International Inc.,
and Beat Lüthi, born on January 12, 1962, citizen of Switzerland

The parties enter into an employment agreement on the terms and conditions set
forth below:


Function Head of Laboratory Division and member of the Group Management
Committee (GMC) of the METTLER TOLEDO Group. Employing Company /
Position Location Mettler-Toledo International Inc., Greifensee Branch, CH-8606
Greifensee, Switzerland. If not otherwise stipulated in this agreement, the
Human Resources Policy and the General Rules of Employment including Benefit
Plans of METTLER TOLEDO's Swiss operations as actually valid and as may be
amended from time to time apply. Remuneration Base Salary of CHF 360'000.--
gross per annum, payable in twelve equal monthly installments of CHF 30'000.--.
Participation in the Incentive Plan POBS Plus for Members of the Group
Management of METTLER TOLEDO. Regulations valid as of March 14, 2000 are
enclosed.
The Bonus is based and calculated on the grade of target achievement at the end
of the business year as follows:
- 4.50% of base salary for the range of 90 - 110 target points;
- 3.75% of base salary for the range of 111 - 130 target points.
For business year 2003, the bonus will be pro-rated.
Expenses Expense Allowance according to the "Spesenreglements-ergänzung
Gruppenleitung" of CHF 10'500.-- per annum, payable in twelve monthly
installments of CHF 875.--. No commuting allowance will be paid. Stock Options
Participation in the METTLER TOLEDO Stock Option Plan as actually valid and as
may be amended from time to time. Beat Lüthi receives a grant of 50'000 stock
options as of the date of this agreement with an exercise price equal to the
NYSE closing price of METTLER TOLEDO's shares on the date of this agreement.
Personnel Insurance Participation in the Mettler-Toledo Fonds (pension plan for
the Swiss based members of the GMC).
Additional Accident Insurance, Disability Insurance (coverage of salary in case
of illness and accident).
The premiums of these insurances are fully covered by METTLER TOLEDO.
The base for the insured salary in the Mettler-Toledo Fonds and other personnel
insurances is CHF 403'380.-- (112.05 % of Base Salary).
Holidays 30 working days per calendar year, incl. compensation for overtime
("Zeitregelung mit pauschaler Abgeltung"). Non-Competition While Beat Lüthi is
employed by METTLER TOLEDO, and for a period of twelve months after the
termination of his employment, Beat Lüthi shall not knowingly engage in or be
employed in any business anywhere in the world which competes with the principal
businesses of METTLER TOLEDO. Duration / Notice Period This employment agreement
will start on March 1, 2003. It is of unlimited duration; for termination, a
notice period of twelve months for both parties applies. Applicable Law and
Jurisdiction This agreement shall be governed by Swiss Law. All disputes
concerning the terms and conditions of this agreement shall be brought before
the ordinary courts in the Canton of Zurich, Switzerland.



Mettler-Toledo International Inc.The Employee


Robert F. SpoerryPeter BürkerBeat E. Lüthi Chief Executive OfficerHead Human
Resources




Enclosure